Citation Nr: 1637362	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1964 to November 1967, and from January 1968 to February 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a personal hearing before a member of the Board, to occur in May 2016.  He did not keep his appointment, and has not asked that his hearing be rescheduled.  His hearing request is therefore considered withdrawn.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The January 2010 VA examination is inadequate.  The VA examiner only noted one complaint from service, from early 1981, but there are additional complaints.  The Veteran had low back pain in late 1977, diagnosed as muscle strain.  He also complained of history of back pain both at entrance and at separation.  This evidence must be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his low back, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is likely as not (50 percent or greater probability) that a lumbar spine disability is related to service.

The Veteran's STRs show that he complained of a history of back pain at entrance, but this was considered insignificant.  He was diagnosed with back strain in October 1977, and again in February 1981.  He complained of back pain at separation, but no clarification was made by that examining doctor.  He served on active duty for 20 years as a cook and kitchen supervisor and as a wheel vehicle mechanic.

The examiner is asked if it is as likely as not that his current diagnoses are related to these symptoms and diagnoses in service, or to the 20 years of physical work that he did in service.

The Veteran also has a service connected left knee disability.  A VA treatment record from September 2009 notes that when he wears a left knee brace, his back pain is somewhat alleviated.  The examiner is asked to form an opinion on whether it is as likely as not that his current diagnoses of the low back are caused by his left knee, or that his left knee has aggravated (caused an increase in severity beyond normal progression of the disability) his low back.

All opinions are to be supported with explanation of why the examiner came to his/conclusion.    

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




